Ibach, J.
— John B. Johnson, who died in 1880, by one clause of his will left to his wife all of his property, both real and personal, that should be left after all his legal debts Avere paid, to have, hold and use during her life. A later clause was as follows: “My said wife, Malissa Johnson, shall pay all my legal debts out of such of my property as in her judgment will be most advisable, and at her death all remaining in her possession shall be sold and the proceeds equally divided between my bodily heirs, viz., Mary E. and Dora A., Lizzie I. and Lydia J. Johnson.” He appointed his wife executrix of his will. Appellee married Lizzie I. Johnson in 1894, and she died in 1895, leaving no descendant. The widow of John B. Johnson died on April 21, 1908, *25and on May 4, 1908, appellee, as heir of his deceased wife, commenced this action in partition against the three living daughters, to have the land divided, basing his alleged right to a partition wholly on the clause just quoted from the will, and claiming that under this clause he and appellants were tenants in common in fee simple of the land. The trial court sustained him, and awarded the partition.
The question presented for our consideration is, Was appellee entitled to a partition of the land in suit?
1. 2. Where a will directs land to be sold and converted into money, courts of equity deal with the land as personalty. To bring about this equitable conversion there must, however, be an adequate expression of an absolute intention that the land shall be sold and turned into money. And where there is such a blending of the real and personal estate by the testator in his will as clearly to show that he intended to create a fund out of both real and personal estate, and bequeath the fund as money, such has been held to show an absolute intention as much as an absolute direction. 9 Cyc. 830, 831, 833; 7 Am. and Eng. Ency. Law 464, 465; Craig v. Leslie (1816), 3 Wheat. 563, 4 L. Ed. 460; Rumsey v. Durham (1854), 5 Ind. 71; Nelson v. Nelson (1905), 36 Ind. App. 331; Comer v. Light (1911), 175 Ind. 367.
3. John B. Johnson directed positively in his will that all his property remaining in the possession of his wife at her death should be sold, and the proceeds distributed among his heirs, naming them. This included his real and personal property. He failed to designate some one by whom the sale should be made, but this did not defeat the creation of a valid power of sale. If a testator directs that his real estate be sold, without declaring by whom the sale shall be made, the power to sell rests in the executor, or administrator with the will annexed, if the duties imposed with reference thereto are such as are usually performed by an executor, or administrator with will *26annexed. If no executor is named, the administrator with will annexed is the proper person to exercise the power of sale. Davis v. Hoover (1887), 112 Ind. 423; note to Rankin v. Rankin (1865), 87 Am. Dec. 205, 210, and authorities cited; note to Crouse v. Peterson (1900), 80 Am. St. 89, 105.
4. Since the sale provided for hy the will of John B. Johnson could not take place until the death of the executrix named therein, the administrator with will annexed may properly make such sale. We conclude, therefore, that the direction in his will is sufficient to work an equitable conversion of his real estate into money.
5. Appellants concede that the interests of the beneficiaries vested at the testator’s death. At this time the equitable conversion took place, although the time of sale and actual conversion was fixed by the will at a more or less remote and indefinite time, namely, at the death of the life tenant. 9 Cyc. 838.
6. Their interests vesting at the time of the testator’s death, attached as personalty, for one claiming property under a will must take it in the character impressed upon it by that instrument. The beneficiaries here are not entitled under the will to the land itself, but to the proceeds of the land, and their interest is not an interest in real estate, but an interest in the proceeds of real estate, which by virtue of equitable conversion assumes the character of personal property, and maintains that character until the actual conversion, although in certain instances the rights of third parties may intervene and attach as of the character of real property. “Where no other rights intervene, or are asserted, the property will be treated, for the purpose of carrying out the terms of the will, as that character of property into which it is directed to be converted, not because it is such property, but because it is directed to be so treated, and dealt with, in carrying out the intention." Comer v. Light, supra, on petition for rehearing.
*277. Appellee, who claims under the will as the heir of his wife, is not entitled to receive under it more than his wife would if living. From its terms, the beneficiaries eannot claim the realty itself, but only share in its proceeds. 'Appellee’s wife if living could share only in the proceeds of the sale of the real estate, and would have no right to ask for a partition. Appelleé is not a “third party,” and does not assert “other rights” within the meaning of those terms as used in the case of Comer v. Light, supra, and his right to share in the grant under the will does not attach to the land in its character of realty. He is not a claimant against his wife, but a claimant under his wife, asserting not the right of a third party, but the right which she herself held to the property in suit. Since he bases his claim on the provisions of the will, he can take no more than the will gives him, and the will gives to his wife’s heirs no more than it would give to herself if living. The principle is well recognized, that “where land is equitably converted into money by a direction in a will that it should be sold after the death of the life tenant and then distributéd, the share of a beneficiary who dies before the termination of the life estate passes as personalty.” 9 Cyc. 851, and cases cited.
8. *289. *27It is true that when a will directs real estate to be sold, and the proceeds to be divided among a number of benefi eiaries, they may all agree to take the real estate in its original condition instead, thus reconverting it. It is equally true that one of these beneficiaries may not elect to take his share in land without the consent of the others, for each one has a right under the will to a sale of the land, and to whatever advantages would accrue by a sale of the real estate in its undivided condition, and he cannot be deprived of this right without his consent. Since three of the beneficiaries under the will of John B. Johnson are opposing a partition, that partition cannot be granted. 9 *28Cyc. 856, and cases cited under note 27; Brown v. Miller (1898), 45 W. Va. 211, 31 S. E. 956; Page, Wills §719. Also, a statute applicable to the present ease (§1247 Burns 1908, §1190 R. S. 1881), forbids the partition of land contrary to the intention of the testator.
From the reasoning before set out, it follows that appellee cannot maintain a suit for partition of the land involved in the present action against the consent of any of the beneficiaries who by the will are interested in its proceeds. Judgment reversed.